Citation Nr: 1602893	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  13-16 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), to include as due to herbicide exposure.

2.  Entitlement to an initial, compensable rating for asbestos related pleural disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1964, and from July 1965 to June 1970.

This appeal to the Board of Veterans' Appeals  (Board) arose from a January 2013 rating decision in which the RO granted service connection for asbestos-related pleural disease, assigning a zero percent ( noncompensable ) rating, effective June 4, 2010; and denied service connection for CAD.

Because the appeal involving pleural disease ensues from a request for a higher rating following the award of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

The Veteran testified during a video conference hearing before a Veterans Law Judge in March 2015.  Unfortunately, malfunctions in the Digital Audio Recording system (DARS) prevented the creation of a written transcript of that hearing and the Veteran was offered the opportunity to testify at another hearing in a March 2015 letter.  He elected to do so and informed the Board in an April 2015 correspondence

In June 2015, the Board remanded these matters for another video conference hearing.  In October 2015, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on these claims is warranted.

The Veteran is seeking service connection for CAD based on exposure to herbicides during the Vietnam Era.  He has not alleged that he physically set foot in the Republic of Vietnam, but rather that his confirmed service aboard the U.S.S. Kearsarge, U.S.S. Constellation, and/or the U.S.S. Robison placed him close enough to Vietnam's shore to expose him to herbicides.

During the October 2015 hearing, the Veteran reported one instance of traveling up the Saigon River during his service aboard the U.S.S. Robison.  He and his representative also noted that the U.S.S. Robison had been placed on the "Agent Orange ship list" prepared by the Veterans Benefits Administration.  This list, entitled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents", lists the U.S.S. Robison as among the ships operating temporarily on Vietnam's inland waters and specifies that the U.S.S. Robison "provided naval gunfire support for Operation Jackstay in Rung Sat Special Zone and Saigon River during April 1966."  The Veteran served aboard this ship from 1968 to 1970.  Although the list does not appear to corroborate the Veteran's assertions,  nevertheless, it does show that the U.S.S. Robison was capable of navigating Vietnam's inland waterways, including the Saigon River.  Thus additional research should be undertaken to determine if the 
U.S.S. Robison also operated in Vietnam's inland waters while the Veteran was onboard.

On remand, the AOJ should contact the Joint Services Records Research Center (JSRRC), as well as any other appropriate facility(ies), to attempt to verify the Veteran's alleged herbicide exposure by obtaining or researching complete deck logs for the U.S.S. Robison from approximately January 13, 1968 to June 12, 1970.  The AOJ should specifically attempt to verify whether this ship operated in Vietnam's inland waterways, including the Saigon River, during the Veteran's service aboard.  If such records are unavailable, a formal finding of unavailability should be made and associated with the claims file.

The Board is aware that requests to JSRRC are typically limited to periods of no more than 60 days.  However, the AOJ may be required to submit multiple requests to JSRRC covering a larger period of time, in order to satisfy VA's duty to assist.  See 38 C.F.R. § 3.159(c).

The Veteran is also seeking a compensable initial rating for asbestos related pleural disease.  The criteria for evaluating the disability are based on pulmonary function test (PFT) results.  The evidence of record contains the results of a December 2012 PFT, but no more recent PFT results-although, during the October 2015 Board hearing, the Veteran stated that he had had more recent PFTs through VA.  The record also includes a May 2015 letter discussing abnormalities shown on a pulmonary CT scan, but no PFT results.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Therefore, on remand, the AOJ should  undertake appropriate action to obtain and associate with the VBMS and/or Virtual VA file(s) all outstanding records of evaluation, testing, and/or treatment of the  Veteran-to include  PFT results dated since December 2012-following the current procedures prescribed in 38 C.F.R. § 3.159(c)  with regard to requests for records from Federal facilities..

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include further medical development of any claim(s)) prior to adjudicating the claims on appeal.  Adjudication of the claim for higher rating should include consideration of whether any "staged" rating of the Veteran's asbestos-related pleural disease (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson, supra, is appropriate. 
	
Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran-to particularly include the results of PFTs conducted since December 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  Request from the JSRRC, as well as any other appropriate facility(ies), verification of the Veteran's reported service within Vietnam's inland waterways, including the Saigon River, during his service aboard the U.S.S. Robison from approximately January 13, 1968 to June 12, 1970; and his exposure to herbicide agents, to include Agent Orange, during such service.  

Such research should include review of the complete deck logs for the U.S.S. Robison during this period and/or other relevant documentation of the ship's operations.  If any such records are unavailable, a formal finding of unavailability should be made and associated with the claims file.

Follow up on any requested or recommended action(s).  Also, prepare of a report documenting the results of the verification efforts for the record.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any other action(s) deemed warranted, (to include further medical development of any claim(s)), if appropriate), readjudicate the claims on appeal.  

The claims should be adjudicated in light of all pertinent evidence (to particularly include all that added to the claims file (in VBMS and Virtual VA) since the last adjudication) and legal authority (to include, with respect to the higher rating claim,  consideration of whether staged rating of the disability, pursuant to Fenderson (cited above) is appropriate).

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate period of time for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

